United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2018
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 16, 2008 appellant filed a timely appeal from a May 19, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met her burden of establishing that she sustained an
injury in the performance of duty causally related to her federal employment.
FACTUAL HISTORY
On February 21, 2008 appellant, then a 54-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) for an arm/shoulder injury. She first became aware of
her condition and its connection to her federal employment on September 20, 2007 when, while
checking registers in the employing establishment dock, her arm/shoulder locked. Appellant

identified repetitive motions and the casing of mail she performs in the performance of her
federal employment as the cause of her injury.
In support of her claim, appellant submitted a collection of medical notes. A
September 20, 2007 emergency room medical report, signed by a registered nurse, stated that
appellant may return to work in three days with light-duty restrictions due to illness. A
September 24, 2007 medical report signed by a Dr. Jonathon Carmouche, stated that she may
return to work for only four days until she has surgery. An October 10, 2007 medical note,
signed by Dr. Todd H. Dehli, Board-certified in family medicine, excused appellant from work
October 16 through 17, 2007. Finally, appellant submitted a November 30, 2007 disability
certificate signed by Dr. Raymond V. Harron, a Board-certified radiologist, who reports that
appellant will undergo cervical disc surgery on December 7, 2007 and will not be able to return
to work for 8 to 10 weeks.
By letter dated March 12, 2008, the Office notified appellant that the evidence submitted
was insufficient to determine that she was eligible for benefits under the Federal Employees’
Compensation Act. It requested that she submit comprehensive medical documentation.
In response, appellant submitted a December 7, 2007 operative report signed by
Dr. Harron who reported performing an anterior discectomy/osteophyectomy with fusion at C5-6
and C6-7 levels. Dr. Harron states a preoperative diagnosis of cervical spondylosis and
foraminal stenosis at the C5-6 and C6-7 levels.
Appellant submitted a March 12, 2008 medical note signed by Dr. Harron that provided a
brief history of appellant’s arm/shoulder condition. Dr. Harron opined that her problem began
on January 20, 2006 with a rotator cuff injury that was repaired in June 2006. He states that this
repair left appellant with residual right arm pain. Dr. Harron opined that the disc complex
findings could be related to aggravation secondary to her job duties.
In a March 13, 2008 medical note, Dr. Harron asserted that appellant could return to work
at a capacity of four to five hours a day, three days a week (Tuesday, Wednesday, Thursday) and
should remain at this capacity until further notice.
By decision dated May 19, 2008, the Office denied appellant’s claim because the
evidence of record did not establish that the claimed medical condition was related to the
established work-related event(s) as required for coverage under the Act.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

or disability for work for which she claims compensation is causally related to that employment
injury.3 To establish that an injury was sustained in the performance of duty in a claim for
occupational disease , an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The issue is whether appellant met her burden of proof in establishing that she sustained
an arm/shoulder injury arising out of her work duties, including checking registers in the post
office dock. The Board finds that appellant did not submit sufficient medical evidence to
establish her claim.
Appellant has alleged that the repetitive motions involved in casing mail, as well as
checking registers in the post office dock caused her injury. The medical evidence of record
supports a finding of rotator cuff injury and cervical spondylosis with foraminal stenosis at the
C5-6 and C6-7 levels, for which appellant has undergone surgical repair. The medical evidence
of record however does not establish that the claimed diagnosed conditions are causally related
to the identified employment factors.
Although the evidence of record reflects medical reports and notes from several
physicians and a registered nurse, these documents are of little probative value.6 Medical
opinions based upon an incomplete history have little probative value.7 None of the medical
reports submitted in support of appellant’s claim demonstrate a thorough understanding of
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
6

The September 20, 2007 emergency room medical report is of no weight or probative value because a nurse is
not a physician under the Act and thus cannot render a medical opinion. 5 U.S.C. § 8101(2); G.G., 58 ECAB ___
(Docket No. 06-1564, issued February 27, 2007).
7

Vaheh Mokhtarians, 51 ECAB 190 (1999).

3

appellant’s alleged employment factors. Dr. Carmouche’s September 24, 2007 report prescribes
work restrictions and does not report findings upon examination or a rationalized medical
opinion regarding causal relationship. The Board has consistently held that medical reports
lacking a rationale on causal relationship have little probative value. Mary E. Marshall, 56
ECAB 420 (2005). As Dr. Carmouche proffered no rationalized medical opinion concerning
causal relationship, his September 24, 2007 report is of diminished probative value. Similarly,
Dr. Harron’s November 30, 2007 disability certificate merely excused appellant from work for a
surgical procedure and lacks a medical opinion on causal relationship. As this evidence lacks a
rationalized medical opinion, it is of little probative value and is insufficient to meet appellant’s
burden of proof.
Dr. Harron’s December 7, 2007 medical report proffered a diagnosis of cervical
spondylosis and foraminal stenosis at the C5-6 and C6-7 levels. However, as the purpose of this
report was to establish a surgical diagnosis, it does not address the cause of appellant’s condition.
As this information is absent, Dr. Harron’s December 7, 2005 report is insufficient to establish
appellant’s condition is causally related to factors of her employment.
Finally, in his March 12, 2008 note, Dr. Harron opined that appellant’s disc complex
could be related to aggravation secondary to her job duties. But this is a speculative statement.
Terms such as “suspected,” “could,” “may,” or “might” indicate that the report is equivocal,
speculative or conjectural and, therefore, the report is of limited probative value.8 Thus, this
medical report is insufficient to establish appellant’s condition is causally related to factors of her
employment.
As there is no rationalized medical evidence of record establishing that appellant’s
shoulder condition was caused or aggravated by her employment duties as alleged, the Board
finds that she has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a right rotator cuff tear causally related to her employment.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993); D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007) (where the Board held that
medical opinions which are speculative or equivocal in character have little probative value ).

4

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

